70 F.3d 115
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Genevieve PUSKARZ, Plaintiff-Appellant,v.BURGER KING CORPORATION, Defendant-Appellee.
No. 94-1716.
United States Court of Appeals, Sixth Circuit.
Nov. 8, 1995.

Before:  BROWN, MILBURN, and NORRIS, Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Genevieve Puskarz, appeals from the district court's order granting summary judgment to defendant, Burger King Corporation.  Plaintiff claims she was injured in defendant's restaurant when she tripped over a floor mat that had buckled upwards.


2
Having carefully considered the record on appeal and the briefs of the parties, we are persuaded that the district court properly granted summary judgment to defendant.


3
Because the reasoning which supports judgment for defendant has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.


4
Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its order granting defendant's motion for summary judgment and entering judgment in favor of defendant, dated May 31, 1994.